10/14/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0054


                                      DA 20-0054
                                   _________________

EDWARD TOMSU,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
UNIVERSITY OF MONTANA; JOHN DOES
1-10; AND, ABC CORPORATIONS 1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Shane Vannatta, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 14 2020